                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:18-HC-2127-FL

 BENNY WAYNE FRANKLIN,                        )
                                              )
                 Petitioner,                  )
                                              )
       v.                                     )                        ORDER
                                              )
 WARDEN FCI – II BUTNER,                      )
                                              )
                 Respondent.                  )



       Petitioner, a federal inmate proceeding pro se, filed the instant petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The matter is before the court on respondent’s motion to

dismiss the petition for lack of jurisdiction (DE 13) pursuant to Federal Rule of Civil Procedure

12(b)(1). The motion was fully briefed, and the issues raised are ripe for decision.

                                         BACKGROUND

       On May 19, 2008, petitioner pleaded guilty, in the United States District Court for the

Middle District of North Carolina, to one count of conspiracy to manufacture methamphetamine,

possess pseudoephedrine, and distribute methamphetamine in violation of 21 U.S.C. §§ 846 and

841(b)(1). United States v. Benny Wayne Franklin, 1:07-CR-428-WO-1 (M.D.N.C. May 19,

2008) (DE 225). On December 8, 2008, petitioner was sentenced to 360 months’ imprisonment,

10 years supervised release, restitution in the amount of $608.83, and a special assessment fee of

$100. Id. (Dec. 8, 2008). Petitioner appealed his conviction, but the Fourth Circuit affirmed. Id.

(June 2, 2010). Petitioner filed a motion to vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 on August 31, 2011. Id. (Aug. 31, 2011). Petitioner filed a motion for leave to
amend his § 2255 motion on November 12, 2015.1 Id. (Nov. 12, 2015). The court granted

petitioner’s motion for leave to amend and stayed his § 2255 motion “pending decisions of the

Fourth Circuit in United States v. Lee (15-6099), and of the Supreme Court in Beckles v. United

States (No. 15-8544).” Id. (July 5, 2016). The court continued the stay “pending the decision of

the Supreme Court of the United States in Beckles v. United States, No. 15-8544, 2016 WL

1029080 (U.S. June 27, 2016).” Id. (Sept. 14, 2016). Petitioner admits “Beckles was [] decided

on March 6, 2017 (over two years), yet the North Carolina Middle District has not reactivated his

case yet.”2 (DE 17 at 6).

       On May 17, 2018, petitioner filed the instant pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Petitioner alleges his “(1) prior conviction enhancement under 21

U.S.C. § 851 is null and void; and (2) prior convictions do not qualify him as a career offender

requiring resentencing without the career offender enhancement.” (Pet. (DE 1) ¶¶ 13). Petitioner

cites Descamps v. United States, 133 S. Ct. 2276 (2013); Mathis v. United States, 136 S. Ct. 2243

(2016); and United States v. Simmons, 649 F.3d 237 (4th Cir. 2011). Id. Petitioner requests his

sentence be vacated. (Pet. (DE 1) ¶ 15). Respondent filed the instant motion to dismiss the petition

for lack of subject matter jurisdiction on March 1, 2019, which was fully briefed.



1
       Petitioner raised the following issues in his § 2255 motion: “(1) sentence/judgment does
not match Plea Agreement and admitted charge in violation of the Sixth Amendment; (2) Court
provided improper sentencing by relying on erroneous yields and drug amounts; (3) petitioner’s
plea could not be intelligent and voluntary and petitioner’s claim fall outside scope of plea; (4)
argued the validity of his sentence enhancements.” (Pet. (DE 1) ¶ 10).
2
        The Supreme Court decided Beckles on March 6, 2017, holding “[b]ecause the advisory
Sentencing Guidelines are not subject to a due process vagueness challenge, § 4B1.2(a)’s residual
clause is not void for vagueness.” Beckles v. United States, 137 S. Ct. 886, 897 (2017). However,
the docket in petitioner’s criminal case indicates the stay pending the decision of Beckles has not
been lifted and petitioner’s § 2255 motion has not been resolved. See United States v. Benny
Wayne Franklin, 1:07-CR-428-WO-1 (M.D.N.C.).
                                          DISCUSSION

A.     Standard of Review

       A Rule 12(b)(1) motion challenges the court’s subject matter jurisdiction, and the petitioner

bears the burden of showing that federal jurisdiction is appropriate when challenged by the

respondent. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936); Adams v. Bain,

697 F.2d 1213, 1219 (4th Cir. 1982). Such a motion may either 1) assert the complaint fails to

state facts upon which subject matter jurisdiction may be based, or 2) attack the factual basis for

subject matter jurisdiction, apart from the complaint. Bain, 697 F.2d at 1219. Under the former

assertion, the moving party contends that the complaint “simply fails to allege facts upon which

subject matter jurisdiction can be based.” Id. In that case, “the [petitioner], in effect, is afforded

the same procedural protection as he would receive under a Rule 12(b)(6) consideration.” Id.

“[T]he facts alleged in the complaint are taken as true, and the motion must be denied if the

complaint alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v. United States,

585 F.3d 187, 192 (4th Cir. 2009). When the respondent challenges the factual predicate of subject

matter jurisdiction, a court “is to regard the pleadings’ allegations as mere evidence on the issue,

and may consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d

765, 768 (4th Cir. 1991). In response to such a jurisdictional challenge, the nonmoving party

“must set forth specific facts beyond the pleadings to show that a genuine issue of material fact

exists.” Id.

B.     Analysis

       Petitioner is attacking the legality, rather than the execution of, his sentence. The legality

of petitioner’s conviction or sentence must be challenged under 28 U.S.C. § 2255 unless “the
remedy by [§ 2255] motion is inadequate or ineffective to test the legality of his detention.” 28

U.S.C. § 2255(e); see In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997) (en banc). Section 2255 is

inadequate and ineffective to test the legality of a sentence when:

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law changed
       and was deemed to apply retroactively on collateral review; (3) the prisoner is
       unable to meet the gatekeeping provisions of § 2255(h)(2) for second or successive
       motions; and (4) due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019);

see In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000). Section 2255 is “not rendered inadequate

or ineffective merely because . . . an individual is procedurally barred from filing a [section] 2255

motion.” Vial, 115 F.3d at 1194 n.5. If a section 2241 petition does not fall within the scope of

section 2255(e)’s savings clause, the district court must dismiss the “unauthorized habeas motion

. . . for lack of jurisdiction.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (per curiam);

see Wheeler, 886 F.3d at 425–26.

       Petitioner has not established § 2255 is an inadequate or ineffective remedy because his

first § 2255 motion is still pending. Petitioner admitted the Middle District of North Carolina

never reactivated his criminal case after the Supreme Court decided Beckles. Therefore, petitioner

cannot show that the substantive law changed after his “direct appeal and first § 2255 motion”

were decided. Furthermore, petitioner admitted some of the claims in this § 2241 petition are

similar to the claims in his § 2255 motion.3 Petitioner could seek to have the stay lifted in his



3
        Petitioner stated, “The similar argument in his § 2255 Motion was that in light of Simmons,
his prior drug conviction (Possession with Intent to Sell and Deliver Methamphetamine) does not
qualify as either a ‘felony drug offense’ under § 851 or a ‘controlled substance offense’ under
USSG § 4B1.1 because that offense only carried a sentence of 12 months or less imprisonment.
Hence, both enhancements require a sentence exceeding 1 year or 12 months.” (DE 17 at 6-7).
criminal case and request that his first § 2255 motion be resolved. Petitioner could also seek to

amend his first § 2255 motion to add any new claims.             Accordingly, petitioner “ha[s] an

unobstructed procedural shot at filing a [section] 2255 motion” to challenge his conviction and

sentence. Rice, 617 F.3d at 807. Thus, the court dismisses the petition for lack of jurisdiction.

                                          CONCLUSION

       Based on the foregoing, the court GRANTS respondent’s motion to dismiss (DE 13), and

DISMISSES the petition without prejudice for lack of jurisdiction. The court DENIES a certificate

of appealability.4 The clerk is DIRECTED to close this case.

       SO ORDERED, this the 10th day of March, 2020.



                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




4
        After reviewing the claims presented in the instant § 2241 petition in light of the applicable
standard, the court determines that reasonable jurists would not find the court’s treatment of any
of petitioner’s claims debatable or wrong, and none of the issues are adequate to deserve
encouragement to proceed further. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322,
336-38 (2003).
